Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18, 20 and 21 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is (USP 6,200,078) to Kubota. Kubota discloses a rotary cutting tool, comprising: a cutting head having a plurality of insert-receiving pockets in a first cutting region (C1) proximate an end face of the rotary cutting tool and a second cutting region (C2) proximate a shank of the rotary cutting tool, the first cutting region having a first length (L1), and the second cutting region having a second length, (L2); a plurality of a first type of cutting inserts(601/602) radially mounted in the insert-receiving pockets of the first cutting region (C1) of the cutting head (figure 7B) and a plurality of second type of cutting inserts (631/632) mounted in the insert-receiving pockets of the second cutting region (C2); wherein the first length (L1) of the first cutting region is greater than 50% of a total length (L1 + L2) of the first cutting region and the second cutting region (see figure below).
Suffice it to say, the patent to Kubota does not disclose the plurality of second type of cutting inserts being tangentially mounted (i.e. in the insert-receiving pockets of the second cutting region of the cutting head), as claimed in independent claims 1 and 21 (As shown in figure 7B, the plurality of second type of cutting inserts 631/632 are also mounted radially). Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Kubato and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 21.
[AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (C1)][AltContent: connector][AltContent: textbox (C2)][AltContent: ][AltContent: connector][AltContent: connector]		
    PNG
    media_image1.png
    474
    299
    media_image1.png
    Greyscale


Similarly, another closest prior art of record is (US Pub. No. 2003/0143045) to Gessell et al.  Gessell et al. discloses a rotary cutting tool, comprising: a cutting head having a plurality of insert-receiving pockets in a first cutting region (C1: see below) proximate an end face (E) of the rotary cutting tool and a second cutting region (C2) proximate a shank (S: i.e. where drive 18 is mounted) of the rotary cutting tool, the first cutting region (C1) having a first length (L1), and the second cutting region (C2) having a second length (L2); a plurality of a first type of cutting inserts (30) radially mounted in the insert-receiving pockets of the first cutting region of the cutting head; and a plurality of a second type of cutting inserts (32) tangentially mounted in the insert-receiving pockets of the second cutting region of the cutting head (see below). Gessell et al. also discloses the each type of first/second type of cutting insert having a length.
Suffice it to say, the patent to Gessell does not disclose the first length, L1 of the first cutting region being greater than 50% of a total length (L1 + L2) of the first cutting region and the second cutting region, as claimed in independent claim 21. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Gessell and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 21 nor the rotary cutting tool having a length to diameter ratio above 2:1, as set forth in independent claim 1.



[AltContent: textbox (L2)][AltContent: textbox (L1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (C2)][AltContent: ][AltContent: rect][AltContent: rect][AltContent: textbox (C1)][AltContent: ]	
    PNG
    media_image2.png
    588
    611
    media_image2.png
    Greyscale






[AltContent: textbox (E)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S)]	
    PNG
    media_image3.png
    618
    593
    media_image3.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        8/13/22